FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

NATIONAL TREASURY EMPLOYEES         
UNION (NTEU),
                                         No. 03-74093
                      Petitioner,
              v.                         FLRA No.
                                          O-NG-2667
FEDERAL LABOR RELATIONS
                                          OPINION
AUTHORITY,
                    Respondent.
                                    
        On Petition for Review of an Order of the
           Federal Labor Relations Authority

                  Argued and Submitted
           April 4, 2005—Seattle, Washington

                 Filed August 12, 2005

    Before: Ronald M. Gould, Richard C. Tallman, and
          Johnnie B. Rawlinson, Circuit Judges.

                Opinion by Judge Gould




                         10549
        NATIONAL TREASURY EMPLOYEES UNION v. FLRA     10551


                        COUNSEL

Gregory O’Duden, General Counsel, Barbara A. Atkin, Dep-
uty General Counsel, and Julie M. Wilson, Assistant Counsel,
Washington, D.C., for the petitioner.

David M. Smith, Solicitor, William R. Tobey, Deputy Solici-
tor, and David M. Shewchuk, Attorney, Washington, D.C., for
the respondent.
10552   NATIONAL TREASURY EMPLOYEES UNION v. FLRA
                         OPINION

GOULD, Circuit Judge:

   This petition for review of an order by the Federal Labor
Relations Authority (FLRA) arises out of negotiations for a
collective bargaining agreement between the National Trea-
sury Employees Union (NTEU) and the Internal Revenue Ser-
vice. NTEU sought to include in the agreement a provision
that would provide compensation to IRS employees who are
required to spend extra time commuting from home to a tem-
porary work site within their official duty station. The IRS
accepted the provision and approved the agreement.

   The Secretary of the Treasury disapproved NTEU’s pro-
posed contract provision as contrary to a government-wide
regulation defining “hours of work” promulgated by the
Office of Personnel Management (OPM). NTEU petitioned
the FLRA for review of the Secretary’s disapproval. The
FLRA denied the petition, concluding that NTEU’s proposed
contract provision was nonnegotiable because it was contrary
to law.

   NTEU timely filed a petition for review of the FLRA’s
order. We have jurisdiction under 5 U.S.C. § 7123(a), and we
affirm.

                              I

   The Federal Service Labor-Management Relations Statute
(FSLMRS), 5 U.S.C. §§ 7101-7135 (2000), governs labor
relations for federal employees. The statute requires federal
agencies to bargain in good faith with its employees over
wages. See Fort Stewart Schs. v. FLRA, 495 U.S. 641, 644
(1990). Agreements between an agency and its employees are
subject to approval by the head of the agency; a provision
may be disapproved only if it is not in accordance with appli-
           NATIONAL TREASURY EMPLOYEES UNION v. FLRA                 10553
cable law, rule, or regulation. See 5 U.S.C. § 7114(c).1
Employees may challenge an agency head’s disapproval
through an appeal to the FLRA. See id. §§ 7105(a)(2)(E),
7117(c).

  In its collective bargaining agreement with the IRS, NTEU
sought to include the following provision:

      When an employee travels from his/her residence to
      a point of destination within his/her official duty sta-
      tion, he/she should not be required to leave home
      any earlier or arrive home any later than he/she does
      when he/she travels to and from his/her usual
      assigned place of business.

The IRS accepted the provision and approved the agreement.

   The Secretary of the Treasury, pursuant to 5 U.S.C.
§ 7114(c), reviewed the agreement and disapproved the lan-
guage requiring pay for extra commute time as contrary to
Part 551 of the OPM regulations, which covers “hours of work.”2
  1
   Section 7114(c) provides in part that
      (1) An agreement between any agency and an exclusive repre-
      sentative shall be subject to approval by the head of the agency.
      (2) The head of the agency shall approve the agreement within
      30 days from the date the agreement is executed if the agreement
      is in accordance with the provisions of this chapter and any other
      applicable law, rule, or regulation (unless the agency has granted
      an exception to the provision).
   2
     Congress gave OPM the authority to issue government-wide regula-
tions to implement the FSLMRS and the Fair Labor Standards Act (FLSA)
of 1938, 29 U.S.C. §§ 201- 219, for federal employees. See 5 U.S.C.
§§ 1103-1104, 1301-1103; 29 U.S.C. § 204(f).
   OPM regulations define the phrase “hours of work” as “all time spent
by an employee performing an activity for the benefit of the agency and
under the control or direction of the agency.” 5 C.F.R. § 551.104. In deter-
mining whether time is hours of work, the OPM regulations consider fac-
tors including other rules, provisions of law, Comptroller General
decisions, agency policy and regulations, and negotiated agreements. Id.
10554     NATIONAL TREASURY EMPLOYEES UNION v. FLRA
The subpart of Part 551 that addresses “Time spent traveling”
states:

      An employee who travels from home before the reg-
      ular workday begins and returns home at the end of
      the workday is engaged in normal “home to work”
      travel; such travel is not hours of work. When an
      employee travels directly from home to a temporary
      duty location outside the limits of his or her official
      duty station, the time the employee would have spent
      in normal home to work travel shall be deducted
      from hours of work . . . .

5 C.F.R. § 551.422(b) (emphasis added). The Secretary deter-
mined that NTEU’s proposed contract provision was in con-
flict with the OPM regulation because the provision would
require payment for normal “home to work” travel within an
employee’s official duty station,3 while the OPM regulation
clearly states that “such travel is not hours of work.” NTEU
petitioned the FLRA for review of the Secretary’s disapproval
of its proposed contract provision.

   In a 2-1 decision, the FLRA dismissed the petition, holding
that the provision was nonnegotiable under 5 U.S.C.
§ 7117(a)(1) because the provision conflicted with 5 C.F.R.
§ 551.422(b). The majority reasoned that normal “home to
work” travel is not compensable under OPM regulations and
that binding precedent from the D.C. Circuit in Department of
the Air Force v. Federal Labor Relations Authority, 952 F.2d
446, 450-51 (D.C. Cir. 1991), established that OPM regula-
tions are mandatory and rule out bargaining by federal
employees for compensation in a manner contrary to the regu-
lations. The FLRA majority concluded that
  3
   The agency can prescribe a “mileage radius of not greater than 50
miles to determine whether an employee’s travel is within or outside the
limits of the employee’s official duty station.” 5 C.F.R. § 551.422(d).
            NATIONAL TREASURY EMPLOYEES UNION v. FLRA                    10555
       Since the provision . . . would require the Agency to
       compensate employees for increased commute time
       to a work site within their official duty station, the
       provision is inconsistent with 5 C.F.R. § 551.422(b).
       Moreover, and consistent with Dep’t of the AF, we
       find that if OPM had meant for such activity to be
       compensable through negotiation under the FLSA,
       “it would have had to affirmatively grant that right
       in [Part 551] or other regulations in order not to run
       afoul of § 7117 of [the Statute] and its designation as
       nonnegotiable any proposal inconsistent with
       government-wide regulations . . . .”

(quoting Dep’t of the Air Force, 952 F.2d at 451) (alterations
in original).

   The dissent saw no conflict between the provision and the
OPM regulation because the regulation neither mandates nor
prohibits pay for “work to home” travel. In the dissent’s view,
the statutory context in which the OPM issued the regulation
and Congress’s intent to support collective bargaining sug-
gested that the contract provision was consistent with
§ 551.422(b), which establishes only a minimum rule that
“home to work travel . . . is not hours of work” that can be
modified by negotiated agreement. The dissent distinguished
Department of the Air Force as addressing a different OPM
regulation, 5 C.F.R. § 551.412(b),4 which includes “categori-
cal” language critical to the D.C. Circuit’s holding.
  4
   The regulation addressed by the D.C. Circuit in Department of the Air
Force provided that
      A . . . concluding activity that is not closely related to the perfor-
      mance of [an employee’s] principal activities is considered a . . .
      postliminary activity. Time spent in . . . postliminary activities is
      excluded from hours of work and is not compensable, even if it
      occurs between periods of activity that are compensable as hours
      of work.
5 C.F.R. § 551.412(b)(2) (emphasis added) (alterations in the original);
Dep’t of the Air Force, 952 F.2d at 448.
10556     NATIONAL TREASURY EMPLOYEES UNION v. FLRA
   NTEU timely petitioned for review of the FLRA’s deci-
sion.

                                     II

   We must decide whether the FLRA erred in holding that
NTEU’s proposed contract provision conflicts with the OPM
government-wide regulation defining hours of work.5 The par-
ties agree on the operative meaning of the proposed contract
provision. The contractual language would provide compen-
sation for extra time spend commuting from home to a tempo-
rary work site within an employee’s official duty station.

   [1] We have determined that the “plain meaning of a regu-
lation governs.” Wards Cove Packing Corp. v. Nat’l Marine
Fisheries Serv., 307 F.3d 1214, 1219 (9th Cir. 2002). The reg-
ulation at issue here states that “[a]n employee who travels
from home before the regular workday begins and returns
home at the end of the workday is engaged in normal ‘home
  5
   We review FLRA decisions under the same standard set forth in the
Administrative Procedure Act. See 5 U.S.C. § 7123 (providing for judicial
review of FLRA decisions and incorporating the APA’s standard of
review). Thus, we will set aside only FLRA decisions that are “arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with the
law.” 5 U.S.C. § 706(2)(A); see also Dep’t of Veterans Affairs Med. Ctr.
v. FLRA, 16 F.3d 1526, 1529 (9th Cir. 1994).
   We generally accord deference to FLRA interpretations of union pro-
posals and negotiability issues. See Defense Language Inst. v. FLRA, 767
F.2d 1398, 1401 (9th Cir. 1985); see also Nat’l Treasury Employees Union
v. FLRA, 30 F.3d 1510, 1514 (D.C. Cir. 1994). However, when the FLRA
interprets a statute or regulation that it does not administer, as is the case
here, we review de novo the FLRA’s decision. See Dep’t of the Interior
v. FLRA, 279 F.3d 762, 765 (9th Cir. 2002); see also Dep’t of the Air
Force, 952 F.2d at 450 (“Deference to the FLRA is especially inappropri-
ate here because Congress specifically delegated to the OPM the authority
‘to administer’ the FLSA’s provisions on payment of overtime for
postshift activity. The Authority’s interpretation of [5 C.F.R.]
§ 551.412(b) is . . . subject to de novo review.” (internal citations omit-
ted)).
          NATIONAL TREASURY EMPLOYEES UNION v. FLRA                  10557
to work’ travel; such travel is not hours of work.” 5 C.F.R.
§ 551.422(b). In our view, the plain meaning of this regula-
tion excludes “normal home to work travel,” defined as an
employee’s travel from his or her home to a location within
the limits of his or her official duty station, from being con-
sidered hours of work.6 Because NTEU’s proposed contract
provision would require the IRS to compensate its employees
for their travel from home to a location within the limits of
their official duty station, we hold that the provision conflicts
with OPM regulations and the FLRA properly dismissed
NTEU’s petition for review.

   NTEU argues that the contract provision is not in conflict
with OPM regulations because those regulations establish
only minimum entitlements under the FLSA that may be
modified by negotiated agreement. See 5 C.F.R. § 551.401(d)
(“Time that is considered hours of work under this part shall
be used only to determine an employee’s entitlement to mini-
mum wages or overtime pay under the [FLSA].”). We dis-
agree. Although the FLSA sets out minimal entitlements to
pay and the Portal-to-Portal Act’s amendments7 leave open
the possibility that, in the case of private employees, a collec-
tive bargaining provision may provide for more pay, the gov-
ernment employee is in a different situation. See Dep’t of the
Air Force, 952 F.2d at 451.

  [2] The FSLMRS “governs collective bargaining between
government employees and government agencies,” and
explicitly “bars negotiation over provisions that are inconsis-
   6
     When an employee travels from home to a temporary duty location
outside the limits of his or her official duty station, OPM regulations allow
a government agency to pay the employee for the travel time in excess of
the time the employee would have spent in normal home to work travel.
See 5 C.F.R. § 551.422(b).
   7
     The Portal-to-Portal Act of 1947, 29 U.S.C. §§ 251-262, provides that
private employers are not required to pay their employees for time spent
traveling from home to work, see id. § 254(a), but that such travel time
may be made compensable by contract, id. § 254(b)(1).
10558     NATIONAL TREASURY EMPLOYEES UNION v. FLRA
tent with government-wide regulations.” Id.; see 5 U.S.C.
§§ 7101, 7117. Congress has given the OPM the authority to
make government-wide regulations under the FSLMRS, and
the OPM has said that time spent traveling from home to a
location within an employee’s official duty station is not
hours of work. See 5 C.F.R. § 551.422(b). NTEU’s negotiated
provision would require compensation for such travel time,
and the provision is therefore inconsistent with § 551.422(b)
and nonnegotiable under the FSLMRS.8 See Dep’t of the Air
Force, 952 F.2d at 452.

   NTEU argues that Department of the Air Force is distin-
guishable because the D.C. Circuit was interpreting 5 C.F.R.
§ 551.412(b), a different subpart of the OPM regulations on
hours of work that contains materially different language.9 We
are not persuaded.

   [3] The OPM regulations designate certain time as “hours
of work” to determine whether a federal employee is entitled
to wages or overtime pay. See 5 C.F.R. §§ 551.104,
  8
     A contrary rule would allow agencies to compensate commute time,
and, by logical extension, other personal time. As a general matter, to
compensate workers for personal time does not appear to be a correct
practice for a responsible government. By comparison, normal home to
work travel is considered personal time and, for example, is not tax
deductible. See, e.g., Sanders v. Commissioner, 439 F.2d 296 (9th Cir.
1971) (“A taxpayer’s cost of commuting or driving to work is not a
deductible business expense . . . but rather is a non-deductible personal
expenses[.]”) (citing Commissioner v. Flowers, 326 U.S. 465 (1946);
Smith v. Warren, 388 F.2d 671 (9th Cir. 1968); Treas. Reg. §§ 1.62-1(g);
1.162-2(e); 1.262-1(b)(5)). But even if it were correct in any case to com-
pensate for personal time, the proposed compensation for commute time
at issue here conflicts squarely with the government-wide regulation of 5
C.F.R. § 551.422(b), which characterizes commute time as not being
hours of work.
   9
     The regulation we address states that “such travel is not hours of
work,” whereas the regulation that the D.C. Circuit addressed states that
certain time “is excluded from hours of work and is not compensable.”
Compare 5 C.F.R. § 551.422(b), with id. § 551.412(b).
          NATIONAL TREASURY EMPLOYEES UNION v. FLRA                     10559
551.401(d). Thus, the absence of additional language stating
that certain time is also “not compensable” is immaterial. See
Federal Pay Administration Under the Fair Labor Standards
Act, 45 Fed. Reg. 85,660 (Dec. 30, 1980) (“These regulations
. . . provide definitions, rules, and guidelines by which deter-
minations are to be made as to what time constitutes ‘hours
of work,’ and, therefore, as to what time is compensable.”).10
Accordingly, we find persuasive, and we adopt, the D.C. Cir-
cuit’s holding that if the OPM intends activity that is not
“hours of work” to be compensable through negotiation, it
must “affirmatively grant that right” in Part 551 or other regu-
lations “in order not to run afoul of § 7117 of the FSLMRS
and its designation as nonnegotiable any proposal inconsistent
with government-wide regulations.” Dep’t of the Air Force,
952 F.2d at 451. Because the OPM has not granted unions the
right to negotiate for compensation for normal home to work
travel, the Secretary of the Treasury properly disapproved of
NTEU’s provision, and the FLRA properly dismissed
NTEU’s petition.

                                     III

   We hold that NTEU’s proposed contract provision that
would compensate IRS employees for their travel from home
to a location within their official duty station conflicts with
   10
      Our conclusion is bolstered by Federal Personnel Manual (FPM) Let-
ter 551-11, which provides additional guidance from the United States
Civil Service Commission on whether travel time is “hours of work.” The
FPM letter provides:
    As a general rule, an employee’s home to work travel . . . to a
    job site within the limits of the official duty station . . . shall not
    be considered compensable hours worked. For instance, if an
    employee travels directly from his/her home to a job site located
    within the official duty station in lieu of reporting to his/her nor-
    mal duty location, this is considered normal home to work travel
    and is not compensable under the FLSA.
U.S. Civil Serv. Comm’n, Fed. Personnel Manual System Letter 551-11
att. C (Oct. 4, 1977).
10560   NATIONAL TREASURY EMPLOYEES UNION v. FLRA
government-wide OPM regulations defining hours of work.
Because the provision is discordant with applicable regula-
tions, the FLRA correctly dismissed NTEU’s petition for
review.

  PETITION DENIED.